Exhibit 10.23

 

COMMERCIAL LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) made the 31st day of March, 1995, by and
between WYOMISSING PROFESSIONAL CENTER III, LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (the “Landlord”), having an address of 825 Berkshire
Boulevard, Suite 203, Wyomissing, Pennsylvania 19610 and PENN NATIONAL
GAMING, INC. (the “Tenant”), having an address of 825 Berkshire Boulevard,
Wyomissing, Pennsylvania 19610.

 

IN CONSIDERATION of the mutual promises contained herein, and intending to be
legally bound hereby, Landlord and Tenant agree as follows:

 

1.                  PREMISES. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord 2,120 square feet of rentable floor area, substantially as
shown on the floor plan attached hereto as Exhibit “A” and made a part hereof
(the “Premises”). The Premises are on the second floor of the building having an
address of 825 Berkshire Boulevard, Wyomissing, Pennsylvania (the “Building”),
located on a parcel of land containing approximately 11 acres (the “Land”). In
connection with its use of the Premises, Tenant shall have the right to use for
its employees twelve undesignated parking spaces in the parking area adjacent to
the Building and such other undesignated parking spaces as may be reasonably
required for the conduct of its business.

 

2.                  TERM.

 

(a)                 The term of the Lease shall be five (5) years, commencing on
April 1, 1995.

 

(b)                 If Tenant, without the consent of Landlord, remains in
possession of the Premises beyond the expiration of this Lease or any extension
or renewal hereof, such holding over shall be deemed a tenancy at sufferance at
one and one-half (1-1/2) times the rent as was in effect at the time such
holding over commenced.

 

3.                  RENT.

 

(a)                 During the first year of the term of this Lease, Tenant
shall pay Landlord annual minimum rent in the amount of Twenty Three Thousand
Three Hundred Twenty Dollars ($23,320), payable in twelve (12) equal monthly
installments of One Thousand Nine Hundred Forty Three Dollars and Thirty Three
Cents ($1,943.33). Such annual minimum rent is calculated on the basis of $11.00
per square foot of the rentable floor area of the Premises.

 

--------------------------------------------------------------------------------



 

(b)                 During the second lease year and each lease year thereafter
during the term of this Lease, the annual minimum rent shall be increased by
three percent (3%) over the prior year’s annual minimum rent.

 

(c)                  All rent shall be payable in advance, without demand, on
the first day of each calendar month during the term of this Lease, except that
the first full monthly installment shall be paid upon the signing of this Lease.
The first and last monthly payments shall be prorated on a per diem basis for
any period less than a full calendar month.

 

(d)                 All rent shall be payable without any deduction, offset or
counterclaim. All rent due hereunder shall be payable in immediately available
funds at Landlord’s address set forth in the introductory paragraph of this
Lease or at such other place as may be designated by Landlord.

 

(e)                  Tenant shall pay a late charge at the rate of five percent
(5%) on each dollar of rent, or any other sum collectible as rent under this
Lease, which is not paid within fifteen (15) days after the same is due.

 

4.                  TENANT’S SHARE OF EXPENSES.

 

(a)       In addition to the payment of annual minimum rent as provided herein,
Tenant shall pay as additional rent hereunder its proportionate share (as
defined in subparagraph 4(c)) of all Expenses as herein defined. Expenses shall
include all real estate taxes assessed against the Building, janitorial services
(if any) provided to Tenant, insurance premiums (other than Tenant’s liability
insurance) on the Building, water and sewer costs of the Building as metered,
trash removal costs pertaining to the Building, repair and maintenance of HVAC
equipment relating to Premises, grass cutting and landscape bed maintenance of
the area delineated on plan as Exhibit “A”, snow removal and parking lot repair,
maintenance, repaving, cleaning and striping of the same defined area on
Exhibit “A”, parking lot electric as determined by the “house meter” on the
Building, and all other costs and Expenses incurred by Landlord in operating and
maintaining the Building. Expenses shall also include expenses imposed or
assessed against the Building and its owner(s) by The Owner’s Association of
Wyomissing Professional Center, West Campus, Inc. consisting of costs of
maintaining and repairing the main roadway through the Land. The Expenses shall
be pre-paid on a monthly basis during each calendar year of the term of this
Lease as provided herein. Attached hereto as Exhibit “B” and made a part hereof
is the current budget estimate and operating expense description for the
operation of the Building and the Land. All items on the budget shall be
included as Expenses, but other Expenses may be incurred from time to time.

 

(b)       For purposes hereof, “Expenses” shall not include:

 

(i)     Costs for which Landlord is reimbursed or indemnified (either by an
insurer, condemnor, tenant, warrantor or otherwise) or, in the event Landlord
fails to properly insure the Building, then Expenses shall not include expenses
for which Landlord would have been reimbursed if

 

2

--------------------------------------------------------------------------------



 

Landlord had adequately insured the Building.

 

(ii)                 Expenses incurred in leasing or procuring tenants
(including lease commissions, advertising expenses, management and leasing
offices, lease negotiation and review, expenses of renovating space for tenants,
and legal expenses incurred in enforcing the terms of any tenant leases).

 

(iii)              Interest or amortization payments on any mortgages.

 

(iv)             Costs representing an amount paid to an affiliate of Landlord
which is in excess of the amount which would have been paid in the absence of
such relationship.

 

(v)                Costs specially billed to and paid by specific tenants,
including without limitation, expenses for work performed for other tenants in
the Building and expenses to be billed to other tenants for excess utility use
or other services that are beyond normal office use. There shall be no
duplication of costs or reimbursement.

 

(vi)             Depreciation and costs incurred by Landlord for alterations
that are considered capital improvements and replacements under generally
accepted accounting principles consistently applied except that the annual
amortization of these costs shall be included in the following two instances:

 

(A)    The annual amortization over its useful life (not to be less than ten
(10) years) with a reasonable salvage value on a straight line basis of the cost
of any improvement made by Landlord and required by any changes in applicable
laws, rules, or regulations of any governmental authority enacted after the
Building was fully assessed as a completed and occupied unit and the Lease was
signed.

 

(B)    The annual amortization over its useful life (not to be less than ten
(10) years) with a reasonable salvage value on a straight line basis of the cost
of any equipment or capital improvements made by Landlord after the Building was
fully assessed as a completed and occupied unit and the Lease was signed, as a
labor-saving measure or to accomplish other savings in operating, repairing,
managing, or maintaining of the Building or Land, but only to the extent of the
savings realized.

 

(vii)          Salaries other than salary for a building manager.

 

(viii)       Landlord’s personal property and Landlord’s own occupancy costs, if
any, in the Building.

 

(c)        The portion of Expenses which are applicable to the Premises (the
“Premises Expenses”) shall be determined by multiplying the Expenses by a
fraction, the numerator of which is the rentable floor area of the Premises
(presently assumed to be 2,120 square feet), and the denominator of which is the
aggregate number of rentable floor area in the Building (presently assumed to be
21,100 square feet), unless a direct billing relating to a cost of operating the
Premises not the entire Building occurs, such as

 

3

--------------------------------------------------------------------------------



 

with janitorial or HVAC repair and maintenance, where Tenant would have
responsibility for the entire amount.

 

(d)       During the first lease year of the term of this Lease, the Premises
Expenses shall be an amount not greater than $3.25 per square foot of rentable
floor area of the Premises, which shall equal Six Thousand Eight Hundred Ninety
Dollars ($6,890) annually, and Five Hundred Seventy Four Dollars and Sixteen
Cents ($574.16) monthly. After the first year of the term of this Lease Tenant
shall pay actual Premises Expenses as defined above in 4(a), 4(b) and 4(c).

 

(e)        Tenant shall pay Landlord monthly, in advance, on the first day of
each calendar month during the term of this Lease, and pro rata for the fraction
of any month, the sum estimated by Landlord to be one-twelfth (1/12th) of
Tenant’s share of all Premises Expenses. If at any time and from time to time it
is determined by Landlord that Tenant’s estimated payments will be insufficient
to pay Tenant’s share of such Premises Expenses, the Landlord shall have the
right to adjust the amount of Tenant’s estimated payments upon thirty (30) days
prior written notice, and Tenant agrees to thereafter pay the adjusted estimated
payment on a monthly basis.

 

(f)         Within ninety (90) days after the end of each calendar year,
Landlord shall deliver to Tenant (i) a written itemization of Expenses for the
prior Lease year and (ii) an estimate of the then current Lease year’s Expenses
and Tenant’s share of the Premises Expenses. An adjustment shall be made between
the aggregate total of Tenant’s share of estimated Premises Expenses actually
paid by Tenant during the prior Lease year, and Tenant’s share of Premises
Expenses actually incurred during the prior Lease year, so that Landlord shall
reimburse Tenant for any excess paid by Tenant, and Tenant shall pay any
deficiency to Landlord within ten (10) days of demand. If Tenant disagrees with
the accuracy of the Expenses as set forth in Landlord’s itemization statement,
Tenant shall give written notice to Landlord to that effect, but shall
nevertheless make payment in accordance with the terms of this Paragraph.

 

(g)        Landlord shall permit Tenant to inspect its records with respect to
the Expenses at a mutually convenient time and place. Any information obtained
by Tenant pursuant to the provisions of this Paragraph shall be treated as
confidential, except in any litigation between the parties.

 

(h)       If due to a change in the laws presently governing taxation, any
franchise tax or tax on income, profit, rentals or occupancies from or of the
Premises shall be levied or imposed against the Landlord in lieu of any tax or
assessment that would otherwise constitute a real estate tax, such franchise,
income, profit tax or tax on rentals shall be deemed to be a real estate tax and
included as part of the Expenses.

 

5.                  USE.   The Premises shall be used only for the purpose of
operating a general business office. Tenant will not use, and will not permit
the use of, the Premises for any purpose which is unlawful or in violation of
any statute, ordinance, rule, regulation or restriction governing the use of the
Premises.

 

4

--------------------------------------------------------------------------------



 

employees and visitors to park their cars only in those portions of the parking
area as may be designated for that purpose by Landlord, and not use or permit
the use of any more designated parking spaces in the parking area than are
permitted in Paragraph 1 herein.

 

(h)            Promptly upon request of Landlord’s Lender, deliver to Landlord’s
lender copies of Tenant’s annual financial statements for the past two
(2) years.

 

8.                  NEGATIVE COVENANTS OF TENANT. Tenant covenants and agrees
that it will do none of the following without the prior written consent of
Landlord, such consent not to be unreasonably withheld or delayed:

 

(a)            Place or allow to be placed any sign, projection or device upon
the Premises or on the inside or outside of the Building, which is visible from
the exterior of the Premises;

 

(b)            Make any alterations, improvements or additions to the Premises
without consent of Landlord.  All alterations, improvements, additions or
fixtures, whether installed before or after the execution of this Lease, shall
remain upon the Premises at the expiration or sooner termination of this Lease
and become the property of Landlord, Landlord should have the right to cause
Tenant to remove improvements beyond fit-up at termination of Lease, unless
Landlord, at the time of its approval of same, shall have given written notice
to Tenant to remove the same, in which event Tenant shall remove such
alterations, improvements and additions or fixtures, and restore the Premises to
the same good order and condition in which they were upon initial occupancy,
reasonable wear and tear and damage by casualty excepted; and

 

(c)             Do or suffer to be cone any act objectionable to any insurance
company whereby the insurance or any other insurance now in force or hereafter
placed on the Premises or the Building shall become void or suspended, or
whereby the same shall be rated as a more hazardous risk than at the date of
signing of this Lease. In case of a breach of this covenant (in addition to all
other remedies herein given to Landlord) Tenant agrees to pay Landlord as
additional rent any and all increases of premiums on insurance reasonably
carried by Landlord on the Premises or the Building caused in any way by the use
or occupancy of the Premises by the Tenant.

 

9.                  LANDLORD’S RIGHT TO ENTER. Tenant shall permit, after
written notice except in cases of emergency, Landlord, Landlord’s agents,
servants, employees, and prospective buyers or any other persons authorized by
Landlord, to inspect the Premises at any reasonable time, and to enter the
Premises for the Purposes of cleaning and, if Landlord shall so elect, for
making reasonable alterations, improvements or repairs to the Building, for any
reasonable purpose in connection with the operation and maintenance of the
Building, and, during the last six (6) months of the term of this Lease, for the
purpose of exhibiting the same for sale or lease.

 

10.           RELEASE OF LANDLORD. Tenant shall be responsible for and hereby
relieves Landlord from any and all liability by reason of any injury, loss,
damage, to any person or property in the Premises, whether the same be due to
fire, breakage, leakage, water flow, gas, use, misuse, or defects therein, or
condition anywhere

 

5

--------------------------------------------------------------------------------



 

in the Premises, failure of water supply or light or power or electricity, wind,
lightning, storm, or any other cause whatsoever, whether the loss, injury or
damage be to the person or property of Tenant or any other persons, unless such
loss, injury or damage is caused by the negligence or willful misconduct of
Landlord, its agents or employees.

 

11.         ASSIGNMENT AND SUBLETTING. Except as otherwise provided in the
immediately following sentence, Tenant shall not assign, mortgage or pledge this
Lease, or sublet the Premises or any part thereof, or permit any other person or
occupy the Premises or any part thereof, without the prior written consent of
Landlord, such consent not to be unreasonably withheld or delayed. Such prior
consent shall not be required of Tenant makes an assignment or sublease to a
subsidiary or affiliate or other corporation or partnership which is controlled
by Tenant or Tenant’s principals, provided that prior to taking possession of
any part of the Premises, such assignee or sublessee shall sign an assumption
agreement in form satisfactory to Landlord, whereby such assignee or sublessee
agrees to be bound by the terms and conditions of this Lease. Any such
assignment or subletting, even with the consent of Landlord, shall not release
Tenant from liability for payment of rent or any other charges hereunder or from
any of the other obligations under this Lease, and any additional consideration
resulting from an assignment or subletting requiring Landlord’s prior consent in
excess of the rent specified herein shall be additional rent hereunder due and
payable to Landlord. The acceptance of rent from any other obligations under
this Lease, and any additional consideration resulting from an assignment or
subletting requiring Landlord prior consent in excess of the rent specified
herein shall be additional rent hereunder due and payable to Landlord. The
acceptance of rent from any other person shall not be deemed to be a waiver of
any of the provisions of this Lease or to be a consent to an assignment or
subletting. Upon any assignment of this Lease or subletting of the Premises, a
change in any respect of the use of the Premises from the use actually employed
by the original Tenant shall require the prior written consent of Landlord.

 

12.         ENVIRONMENTAL COMPLIANCE. Tenant shall not cause or permit any
hazardous substance, material or waste (as defined in any applicable
environmental law, rule or regulation) to be brought upon or used in or about
the Premises. Tenant shall cause the Premises to be used in compliance with all
applicable environmental laws, rules and regulations. Any failure of Tenant to
comply with the covenants contained in this paragraph shall be covered by the
indemnification provisions of Paragraph 14 herein and shall be subject to all
other rights and remedies available to Landlord.

 

13.         INDEMNIFICATION.

 

(a)   Tenant agrees to indemnify Landlord against loss and save Landlord
harmless from and against (a) any breach or default in the performance of any
covenant or agreement to be performed by Tenant under the terms of this Lease,
(b) any and all claims arising from anything done in or about The Premises
during the term of this Lease by Tenant or any or its agents, contractors,
servants, employees, invitees or license,(c) any act or negligence

 

6

--------------------------------------------------------------------------------



 

of Tenant or any of its agents, contractors, servants, employees, invitees or
licensees, including any accident, injury or damage whatsoever caused to any
person, in or about the Premises. and (d) all costs, reasonable counsel fees,
expenses and liabilities incurred in connection with any such claim for which
indemnification has been provided under this paragraph. In case any action or
proceeding shall be brought against Landlord by reason of any such claim,
Tenant, upon notice from Landlord, shall provide Landlord with counsel to defend
such action or proceeding. Tenant shall, within ten (10) days following notice
to it of any claim of a third party relating to tenant’s use or occupancy of the
Premises or to the performance or non-performance by tenant of its obligations
under this Lease, give written notice to the Landlord of such claim. The
provisions of this paragraph shall survive the expiration or termination of this
lease.

 

(b)   Landlord agrees to indemnify Tenant against loss and save Tenant harmless
from and against (i) any breach or default in the performance of any covenant or
agreement to be performed by Landlord under the terms of this Lease, (ii) any
claims arising from anything done on or about the Land (other than the Premises)
during the term of this Lease by Landlord or any of its agents, contractors,
servants, employees, invitees or licensees, (iii) any act or negligence of
Landlord or any of its agents, contractors, servants, employees, invitees or
licensees, including any accident, injury or damage whatsoever caused to any
person in or about the Land (other than the Premises), and (iv) all costs,
reasonable counsel fees, expenses and liabilities incurred in connection with
any such claim for which indemnification has been provided under this paragraph.
In case any action or proceeding shall be brought against Tenant by reason of
any such claim, Landlord, upon notice from Tenant, shall provide Tenant with
counsel to defend such action or proceeding. Landlord shall, within ten
(10) days following notice to it of any claim of a third party relating to the
Land (other than the Premises) or the performance or non-performance by Landlord
of its obligations under this Lease, give written notice to Tenant of such
claim. The provisions of this paragraph shall survive the expiration or
termination of this Lease.

 

14.          LIABILITY INSURANCE.

 

(a)      Tenant, at its own cost and expense, shall obtain during the term of
this Lease, and any renewals or extensions thereof, comprehensive public
liability insurance in companies acceptable to Landlord, naming Landlord and
Tenant as the insureds, in an amount not less than One Million Dollars
($1,000,000.00), and providing for at least thirty (30) days’ prior written
notice to Landlord of cancellation, nonrenewal, or modification.

 

(b)      Prior to its occupancy of the Premises, Tenant shall deliver to
Landlord a certificate evidencing such insurance policy. At least thirty (30)
days before the expirations of such policy and any renewal policies, Tenant
shall deliver to Landlord certificates evidencing such renewal policies.

 

15.          FIRE OR OTHER CASUALTY.

 

(a)   If during the term of this Lease or any renewal or extension thereof, the
Premises or the building is substantially destroyed or is so damaged by fire or
other casualty (whether or

 

7

--------------------------------------------------------------------------------



 

not the Premises are damaged) that the same cannot be repaired or restored
within one hundred twenty (120) regular working days from the date of the
happening of such damage, or if such damage or casualty is not included in the
risks covered by Landlord’s fire insurance with the usual extended coverage,
then this Lease shall absolutely cease and terminate and the rent shall abate
for the balance of the term. In such case, Tenant shall pay the rent apportioned
to the date of damage and Landlord may enter upon and repossess the Premises
without further notice.

 

(b)   If the damage caused as above renders twenty-five (25%) or more of the
Premises unfit for occupancy, but such damage can be repaired or restored within
one hundred twenty (120) regular working days and said damage and the cost of
repairs and restoration are fully covered by the Landlord’s insurance, Landlord
may exercise either of the following options:

 

(i)         Landlord shall have the option to restore the Premises in which
event the rent shall be apportioned during the time Landlord is in possession,
taking into account the proportion of the Premises rendered untenantable and the
duration of Landlord’s possession.

 

(ii)           Landlord shall have the option to terminate this Lease by giving
written notice of such termination to Tenant within thirty (30) days after said
partial destruction; and upon the giving of such notice, the Lease shall expire
by lapse of time after thirty (30) days and the Tenant shall vacate the
Premises.

 

(c)   If the damage caused as above renders less than twenty-five percent (25%)
of the Premises unfit for occupancy, Landlord shall repair whatever portion of
the Premises that may have been damaged by fire or other casualty insured as
aforesaid, and the rent shall be apportioned as set forth in subparagraph
(b) (i) above.

 

(d)   In the event Landlord elects to restore the Premises as set forth in this
paragraph 15, and fails to complete such restoration within one hundred and
twenty (120) days from the date of the happening of such damage, Tenant shall
have the right, upon thirty (30) days prior notice to Landlord, to terminate
this Lease. Should Landlord complete said restoration prior to said termination
date, termination shall be null and void.

 

16.         WAIVER OF SUBROGATION. Landlord and Tenant shall each endeavor to
procure an appropriate clause in, or endorsement on, any fire and extended
coverage insurance covering the Premises and buildings and personal property,
fixtures, and equipment located thereon or therein, pursuant to which the
insurance companies waive subrogation or consent to a waiver of right of
recovery. Each party hereto hereby agrees that it will no make any claim against
or seek to recover from the other for any loss or damage to its property or the
property of others resulting from fire or other hazards covered by such fire and
extended coverage insurance except as expressly provided in this Lease;
provided, however, that the release, discharge, exoneration, and covenant not to
sue herein contained shall be limited by the terms and provisions of the waiver
of subrogation clauses and/or endorsements consenting to a waiver of right of
recovery and shall be coextensive therewith.

 

17.         NO IMPLIED EVICTION. Notwithstanding any inference to the contrary
herein contained, it is understood that, the exercise by

 

8

--------------------------------------------------------------------------------



 

Landlord of any of its rights hereunder shall never be deemed an eviction
(constructive or otherwise) of Tenant, of a disturbance of its use of the
Premises, and shall in no event render Landlord liable to tenant or any other
person, so long as such exercise of rights is in accordance with the foregoing
terms and conditions.

 

18.         CONDEMNATION. If the whole of the Premises shall be acquired or
condemned by eminent domain, then the term of this Lease shall cease and
terminate sixty (60) days prior to the date on which possession of the Premises
is required to be surrendered to the condemning authority. All rent shall be
paid up to the date of termination. A partial condemnation shall not be cause
for termination of this Lease, but rent shall be abated to an equitable amount.
Tenant hereby expressly waives any right or claim to any part of an condemnation
award or damages and hereby assigns to Landlord any such right or claim to which
Tenant might become entitled.

 

19.         LANDLORD’S RIGHT TO PAY TENANT EXPENSES. If Tenant shall ar any time
fail to pay any utility or other charges or to take our, pay for, maintain or
deliver any of the insurance policies provided for herein, or shall fail to make
any other payment or perform any under this Lease, then without waiving, or
releasing Tenant from, any obligations of Tenant contained in this Lease,
Landlord may, upon ten (10) days prior written notice to Tenant (except in the
event of an emergency) but shall not be obligated to pay any such charge, effect
any such insurance coverage and pay premiums manner and to such extent as shall
be necessary. In exercising any such rights, Landlord may pay necessary and
incidental costs and expenses, employ counsel and incur and pay reasonable
attorney’s fee. All sums so paid by Landlord and all necessary and incidental
costs and expenses in connection with the performance of any such act by
Landlord, together with interest thereon at the rate of nine percent (9%) per
annum from the date of the making of such expenditure by Landlord, shall be
deemed additional rent hereunder and, except as otherwise expressly provided in
this Lease, shall be payable to Landlord after five (5) days’ written notice
thereof. Tenant covenants to pay any such sum or sums with interest as aforesaid
and Landlord shall have (in addition to any other right or remedy of the
Landlord) the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case if default by Tenant in the payment of rent.

 

20.         EVENTS OF DEFAULT. The occurrence of each of the following events
shall be an “Event of Default” hereunder:

 

(a)      Tenant does not pay in full when due any installment of rent,
additional rent, or any other charges, expenses or costs herein agreed to be
paid by Tenant for a period of five (5) days after receipt of notice that same
has not been paid when due; provided that in the event Tenant shall have
received three (3) such written notices within any period of twelve (12)
consecutive months, then during the remainder of the twelve (12) consecutive
month period after Tenant shall have received its first written notice from
Landlord, Tenant shall thereafter be in default hereunder whenever Tenant shall
fail to pay any sum owing under this Lease when due, without the necessity of
sending any written notice on nonpayment;

 

(b)      Tenant violates or fails to perform or comply with any other term,
covenant, condition, or agreement herein contained

 

9

--------------------------------------------------------------------------------



 

and fails to cure such default within thirty (30) days of receipt of notice
thereof from Landlord, provided, however, if such default cannot be cured with
reasonable diligence within such thirty (30) day period, the time for cure of
same shall be deemed extended for such additional time as is reasonably
necessary to cure same with due diligence.

 

(c)      Tenant vacates the Premises;

 

(d)      Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent or shall file any petition or answer seeking
any reorganization, arrangement, recapitalization, readjustment, liquidation or
dissolution or similar relief under any present or future bankruptcy laws of the
United States or any other country or political subdivision thereof, or shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of all or any substantial part of Tenant’s properties, or shall make
an assignment for the benefit of creditors, or shall admit in writing Tenant’s
inability to pay Tenant’s debts generally as they become due; or

 

(e)      If an involuntary petition in bankruptcy shall be filed against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future bankruptcy laws of the
United States or any other state or political subdivision thereof, and if within
ninety (90) days after the commencement of any such proceeding against Tenant,
such proceedings shall not have been dismissed, or if, within ninety (90) days
after the appointment, without the consent or acquiescence of Tenant, or any
trustee, receiver or liquidator of the Tenant or of all or any substantial part
of Tenant’s property, such appointment shall not have been vacated or stayed on
appeal or otherwise, or if, within sixty (60) days after the expiration of any
such stay, such appointment shall not have been vacated.

 

21.         LANDLORD’S REMEDIES.

 

(a)      Upon the occurrence of any Event of Default, Landlord may, at its
option, terminate this Lease, whereupon the estate hereby vested in Tenant shall
cease and any and all other right, title and interest of Tenant hereunder shall
likewise cease without notice or lapse of time, as fully and with like effect as
if the entire term of this Lease had elapsed, but Tenant shall continue to be
liable to Landlord as hereinafter provided.

 

(b)      Upon the occurrence of any Event of Default, or at any time thereafter,
Landlord, in addition to and without prejudice to any other rights and remedies
Landlord shall have at law or in equity, shall have the right to re-enter the
Premises, and recover possession thereof and dispossess any or all occupants of
the Premises in the manner prescribed by the statute relating to summary
proceedings, or similar statutes, but Tenant in such case shall remain liable to
Landlord as hereinafter provided.

 

(c)      In case of any Event of Default, re-entry, expiration and/or
dispossession by summary proceedings, whether or not this Lease shall have been
terminated as aforesaid:

 

(i)         All delinquent rent and additional rent shall become payable
thereupon and be paid up to the time of such re-entry, expiration and/or
dispossession;

 

(ii)           Landlord shall have the right, but not the obligation, to relet
the Premises or any part or parts thereof for the account of Tenant, either in
the name of Landlord or otherwise,

 

10

--------------------------------------------------------------------------------



 

for a term or terms which may, at Landlord’s option, be less than or exceed the
period which would otherwise have constituted the balance of the term of this
Lease and to grant reasonable concessions for rent, costs, brokerage fees and
attorneys’ fees;

 

(iii)                     Tenant shall reimburse Landlord for any expenses that
Landlord may incur in connection with recovering possession of the Premises and
any reletting thereof, such as court costs, attorneys’ fees, brokerage fees, and
the costs of advertising and the costs of any alteration, repairs, replacements
and/or decorations in or to the Premises as Landlord, in Landlord’s sole
judgment, considers advisable and necessary for the purpose of such reletting of
the Premises; and the making of such alterations, repairs, replacements and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid; and

 

(iv)                    Tenant or the legal representatives of Tenant, at
Landlord’s options, shall pay Landlord, either (1) in monthly installments, the
difference between the rent and the additional rent reserved hereunder and the
rent, if any, received by Landlord pursuant to any reletting, or (2) liquidated
damages and not a penalty in an amount equal to the rent which should have
become due during the remainder of the term of this Lease and an estimate of the
additional rent which would have become due during the remainder of the term of
this Lease (calculated by using the additional rent paid by Tenant for the
immediately preceding Lease year), reduced to present value at the rate of nine
(9%) percent per annum.

 

(d)                            If Tenant defaults (after the expiration of
applicable notice and/or cure periods) on any payment of additional rent
required to be make by it under this Lease, or fails (after the expiration of
applicable notice and/or cure periods) to furnish evidence of such payments at
the times in this Lease required, Landlord may make such payment for Tenant
without notice. If Tenant defaults (after the expiration of applicable notice
and/or cure periods) in the performance or observance of any non-monetary term,
covenant or condition to be performed or observed by it under this Lease,
Landlord may take action to rectify such non-monetary default on Tenant’s
behalf. Landlord may rectify such default (after the expiration of applicable
notice and/or cure periods) on Tenant’s behalf immediately and without such
notice of immediate action is reasonably believed to be required in order to
avoid injury or damage to other persons or property (including Landlord’s
property). Landlord may enter the Premises to rectify such defaults. All money
advanced and expenses incurred by Landlord in rectifying any defaults (after the
expiration of applicable notice and/or cure periods) (including Landlord’s
attorneys’ fees) together with interest thereon at 9% per annum from the date
advanced until the date paid by Tenant, shall be repaid by Tenant to Landlord on
demand.

 

(e)                             In the event Tenant commits a default, or
suffers a default to exist, Tenant shall reimburse Landlord for Landlord’s
reasonable attorneys’ fees incurred by Landlord in the enforcement of this
Lease, within fifteen (15) days after written demand.

 

(f)                              Landlord shall use commercially reasonable
efforts to mitigate its damages.

 

22.                               RIGHT OF ASSIGNEE OF LANDLORD. The right to
enforce all of the provisions of this Lease may be exercised by any assignee of
the Landlord’s right, title and interest in this Lease in its, his,

 

11

--------------------------------------------------------------------------------



 

her or their own name, and Tenant hereby expressly waives the requirements of
any and all laws regulating the manner and/or form in which such assignments
shall be executed and witnessed.

 

23.                               REMEDIES CUMULATIVE. All remedies given to
Landlord herein and all rights and remedies given to Landlord by law and equity
shall be cumulative and concurrent. No termination of this Lease, or taking or
recovering of possession of the Premises, or entry of any judgment either for
possession or for any money claimed to be due Landlord, shall deprive Landlord
of any other action against Tenant for possession, or for any money due Landlord
hereunder, or for damages hereunder. The exercise of or failure to exercise any
remedy shall not bar or delay the exercise of any other remedy.

 

24.                               TENANT’S WAIVERS.

 

(a)                            If proceedings shall be commenced by Landlord to
recover possession of the Premises, either at the end of the term hereof or by
reason of an Event of Default or otherwise, Tenant expressly waives all rights
to notice in excess of five days required by any Act of Assembly, including the
Act of April 6, 1951, P.L. 69, Art. V, Sec. 501 and agrees that in either or any
such case five (5) days’ notice shall be sufficient. Without limitation of or by
the foregoing, Tenant hereby waives any and all demands, notices of intention,
and notice of action or proceedings which may be required by law to be given or
taken prior to any entry or re-entry by summary proceedings, ejectment or
otherwise, by Landlord, except as hereinbefore expressly provided with respect
to five (5) days’ notice.

 

(b)                            Any notice to quit required by law previous to
proceedings to recover possession of the Premises or any notice of demand for
rent on the day when such is due and the benefit of all laws granting stay of
execution, appeal, inquisition and exemption are hereby waived by Tenant;
provided, however, that nothing in this paragraph shall be construed as a waiver
of any notice specifically mentioned or required by any other part of this
Lease.

 

(c)                             In the event of a termination of this Lease
prior to the date of expiration herein originally fixed, Tenant hereby waives
all right to recover or regain possession of the Premises, to save forfeiture by
payment of rent due or by other performance of the conditions, terms or
provisions hereof, and, without limitation of or by the foregoing, Tenant waives
all right to reinstate or redeem this Lease notwithstanding any provisions of
any statute, law or decision now or hereafter in force or effect and Tenant
waives all right to any second or further trial in summary proceedings,
ejectment or in any other action provided by any statute or decision now or
hereafter in force or effect.

 

25.                               ATTORNMENT. In the event of the sale or
assignment of Landlord’s interest in the Building or in the event of exercise of
the power of sale under any mortgage made by Landlord covering the Building,
Tenant shall attorn to the purchaser and recognize such purchaser as Landlord
under this Lease.

 

26.                               SUBORDINATION. At the option of Landlord or
Landlord’s lender, or both of them, this Lease and the Tenant’s interest
hereunder shall be subject and subordinate at all times to any mortgage or
mortgages, deed or deeds of trust, or such other security instrument or
instruments, including all renewals,

 

12

--------------------------------------------------------------------------------



 

extensions, consolidations, assignments and refinances of the same, as well as
all advances made upon the security thereof, which now or hereafter become liens
upon the Landlord’s fee and/or leasehold interest in the Premises, and/or any
and all of the buildings now or hereafter erected or to be erected and/or any
and all of the Land, provided, however, that in such case, the holder of such
other security, the trustee of such deed of trust or holder of such other
security instrument shall agree that this Lease shall not be divested or in any
way affected by foreclosure or other default proceedings under said mortgage,
deed or trust, or other instrument or other obligations secured thereby, so long
as no Event of Default occurs by Tenant under the terms of this Lease; and
agrees that this Lease shall remain in full force and effect notwithstanding any
such default proceedings.

 

27.                          EXECUTION OF DOCUMENTS. The above subordination
shall be self-executing, but Tenant agrees within twenty (20) days after demand
to execute such other reasonable document or documents as may be required by
mortgagee, trustee under any deed of trust, or holder of a similar security
interest, or any party to the types of documents enumerated herein for the
purpose of subordinating this Lease in accordance with the forgoing.
Additionally, Landlord agrees to execute a Landlord waiver, for furnishings and
equipment only, in favor of any Lender of the Tenant or Owner of furnishings and
equipment.

 

28.                          ESTOPPEL AGREEMENTS. Tenant shall execute an
estoppel agreement in favor of any mortgagee or purchaser of Landlord’s interest
herein, within ten (10) business days after requested to do so by Landlord or
any such mortgagee or purchaser. Such estoppel agreement shall be in the form
reasonably requested by Landlord or such mortgagee or purchaser.

 

29.                          NOTICES. All notices required to be given by either
party to the other shall be in writing. All such notices shall be deemed to have
been given upon delivery in person, or two (2) business days after depositing in
the United States mail, by certified mail, return receipt requested, postage
prepaid, or by delivery by telefax, facsimile or telegraph, or by Federal
Express or other nationally recognized overnight delivery service, addressed to
Landlord at 825 Berkshire Boulevard, Suite 203, Wyomissing, Pennsylvania 19610
and addressed to Tenant at the Premises or to such other address which either
party may hereafter designate in writing by notice given in a like manner.

 

30.                          BINDING EFFECT. All rights and liabilities herein
given to, or imposed upon the respective parties hereto, shall extend to and
bind the several and respective heirs, executors, administrators, successors and
permitted assigns of said parties.

 

31.                          SURVIVAL OF VALID TERMS. If any provision of the
Lease shall be invalid or unenforceable, the remainder of the provisions of this
Lease shall not be affected thereby and each and every provision of this Lease
shall be enforceable to the fullest extent permitted by law.

 

32.                          ENTIRE AGREEMENT. This Lease and any exhibit, rider
or addendum that may be attached hereto set forth all the promises, agreements,
conditions and understandings, between Landlord and

 

13

--------------------------------------------------------------------------------



 

Tenant relative to the Premises, and there are no promises, agreements,
conditions or understandings either oral or written between them other than are
herein set forth. Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by them.

 

33.                          PROHIBITION AGAINST RECORDING. This Lease shall not
be recorded and any attempted recording of this Lease shall constitute an Event
of Default hereunder.

 

34.                          INTERPRETATION. As used in this Lease and when
required by context, each number (singular or plural) shall include all numbers,
and each gender shall include all genders. Time is and shall be of essence of
each term and provision of this Lease. The term “person” as used herein means
person, firm, association or corporation, as the case may be. If Tenant is more
than one person, all agreements, conditions, obligations, covenants, warrants of
attorney, waivers and releases made by Tenant shall be joint and several, and
shall bind and affect all persons who are defined as “Tenant” herein.

 

35.                          LIABILITY OF LANDLORD. The term “Landlord” as used
herein means the fee owner of the Premises from time to time. In the event of
the voluntary or involuntary transfer of such ownership to a
successor-in-interest of the Landlord, the Landlord shall be automatically
discharged and relieved of and from all liability and obligations hereunder
which shall thereafter accrue, and Tenant shall look solely to such
successor-in-interest for the performance and obligations of the Landlord
hereunder which shall thereafter accrue. The liability of Landlord and its
successors-in-interest under or with respect to this Lease shall be strictly
limited to and enforceable solely out of its or their interest in the Premises
and shall not be enforceable out of any other assets.

 

36.                          CAPTIONS AND HEADINGS. The captions and headings of
the paragraphs contained herein are for convenience of reference only and in no
way defining, limit, describe, modify or amplify the interpretation,
construction or meaning of any provisions of or the scope or intent of this
Lease nor in any way affect this Lease. All Exhibits are an integral part of
this Lease and are attached hereto.

 

37.                          QUIET ENJOYMENT. Upon Tenant’s compliance with the
provisions of this Lease, including the payment of all rent and additional rent
hereunder, Tenant shall peaceably hold and enjoy the Premises during the term
hereof without hinderance or interruption by Landlord or any person claiming
under Landlord.

 

38.                          DISCLAIMER. The obligations under this Lease are
the obligations of the Lessee personally and not that of any company with which
Lessee may be affiliated. Lessor agrees that this Agreement is solely between
itself and the Lessee personally and Lessor hereby waives any claims, rights of
action, or liabilities whatsoever against any companies with which Lessee may be
affiliated which may arise out of this Lease.

 

39.                          TERMINATION BY LANDLORD. Landlord shall have an
option to terminate this Lease at any time upon exercise by Marathon Business

 

14

--------------------------------------------------------------------------------



 

Systems of its option to expand into Premises. Landlord shall require Peter
Carlino Company to vacate its offices in part or whole prior to exercising this
option with Tenant.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound to the
terms of this Lease, have caused this Lease to be executed the day and year
first above written.

 

 

 

WYOMISSING PROFESSIONAL CENTER, III, LIMITED PARTNERSHIP, a Pennsylvania limited
partnership, by its General Partner:

 

 

 

 

 

WYOMISSING PROFESSIONAL CENTER, III, INC.

 

 

 

 

 

By:

/s/ Stephen J. Najarian

 

 

 

Vice President

 

 

 

 

 

Attest:

 

 

 

 

(Asst.) Secretary

 

 

 

 

 

 

 

“Landlord”

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

(Vice) President

 

 

 

 

 

Attest:

Robert S. Ippolito

 

 

 

Secretary (or Asst. Secretary)

 

 

 

 

 

 

 

“Tenant”

 

1

--------------------------------------------------------------------------------



 

Exhibit “A”

 

[g50351le07i001.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT “B”

 

OPERATING EXPENSE BUDGET

 

CATEGORY

 

P.S.F.

 

 

 

 

 

Real estate taxes

 

$

1.30

 

Janitorial

 

.75

 

Insurance

 

.18

 

Sewer & water

 

.09

 

Trash removal

 

.10

 

HVAC & building repair & maintenance

 

.08

 

Management

 

.30

 

Lawn & bed maintenance

 

.22

 

Snow removal

 

.10

 

Parking electric

 

.13

 

TOTAL:

 

$

3.25

 

 

--------------------------------------------------------------------------------



 

PETER CARLINO COMPANY & RELATED DEVELOPMENT COMPANIES

 

CASH SOURCES & USES                          DATE:           04-Apr-95

 

I. OFFICE CAMPUSES/ COMMERCIAL

 

A. WYOMISSING PROF. CENTER

 

A3. WYO. PROF. CENTER III, LP
825 BERKSHIRE BLVD.

 

SOURCES:

 

 

 

 

 

 

 

 

 

1994

 

1994

 

1995

 

1995

 

TENANTS

 

USABLE

 

RENTABLE

 

 

 

LEASE RATE

 

LEASE REVENUE

 

LEASE RATE

 

LEASE REVENUE

 

SMITH BARNEY

 

7,456

 

8,772

 

 

 

$

18.50

 

$

162,282

 

$

18.50

 

$

162,282

 

FIRST VALLEY BANK

 

1,400

 

1,610

 

 

 

$

13.00

 

$

20,930

 

$

14.00

 

$

22,540

 

MARATHON BUSINES

 

3,130

 

3,683

 

 

 

$

12.75

 

$

46,958

 

$

14.15

 

$

52,114

 

ALLSTATE INS.

 

600

 

700

 

 

 

$

12.86

 

$

9,002

 

$

13.11

 5/15

$

9,111

 

FOX THEATRES

 

1,780

 

2,095

 

 

 

$

17.57

 

$

36,809

 

$

17.57

 

$

36,809

 

OCCUPIED

 

14,366

 

16,860

 

80

%

$

14.94

AVG

$

275,981

 

$

15.47

AVG

$

282,857

 

VACANCY ADJ.

 

0

 

0

 

 

 

 

 

$

(6,782

)

 

 

$

0

 

TOTAL BLDG.

 

17,970

 

21,100

 

 

 

 

 

$

269,199

 

 

 

$

282,857

 

 

--------------------------------------------------------------------------------



 

PETER CARLINO COMPANY & RELATED DEVELOPMENT COMPANIES

 

CASH SOURCES & USES                           DATE:          04-Apr-95

 

I. OFFICE CAMPUSES/ COMMERCIAL

 

A. WYOMISSING PROF. CENTER

 

A3. WYO. PROF. CENTER III, LP
825 BERKSHIRE BLVD.

 

SOURCES:

 

TENANTS

 

USABLE

 

RENTABLE

 

 

 

1994
LEASE RATE

 

1994
LEASE REVENUE

 

1995
LEASE RATE

 

1995
LEASE REVENUE

 

SMITH BARNEY

 

7,456

 

8,772

 

 

 

$

18.50

 

$

162,282

 

$

18.50

 

$

162,282

 

FIRST VALLEY BANK

 

1,400

 

1,610

 

 

 

$

13.00

 

$

20,930

 

$

14.00

 

$

22,540

 

MARATHON BUSINES

 

3,130

 

3,683

 

 

 

$

12.75

 

$

46,958

 

$

14.15

 

$

52,114

 

ALLSTATE INS.

 

600

 

700

 

 

 

$

12.86

 

$

9,002

 

$

13.11 5/15

 

$

9,111

 

FOX THEATRES

 

1,780

 

2,095

 

 

 

$

17.57

 

$

36,809

 

$

17.57

 

$

36,809

 

OCCUPIED

 

14,366

 

16,860

 

80

%

$

14.94

AVG

$

275,981

 

$

15.47

AVG

$

282,857

 

VACANCY ADJ.

 

0

 

0

 

 

 

 

 

$

(6,782

)

 

 

$

0

 

TOTAL BLDG.

 

17,970

 

21,100

 

 

 

 

 

$

269,199

 

 

 

$

282,857

 

 

--------------------------------------------------------------------------------



 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT (the “First Amendment”), made
the 15th day of April, 1997, by and between WYOMISSING PROFESSIONAL CENTER III,
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Landlord”), having
an address at 825 Berkshire Boulevard, Suite 203, Wyomissing, PA 19610, and PENN
NATIONAL GAMING, INC. (the “Tenant”), having an address at 825 Berkshire
Boulevard, Wyomissing, Pennsylvania 19610.

 

BACKGROUND

 

On or about April 1, 1995, Tenant and Wyomissing Professional Center III,
Limited Partnership (“Landlord”) entered into a Lease Agreement (the “Lease”)
pertaining to 2,120 square feet of rentable area in the building constructed at
825 Berkshire Boulevard, Wyomissing, Pennsylvania. This Amendment will adjust
area of the Premises.

 

NOW, THEREFORE, in consideration of the foregoing Background, and each party
intending to be legally bound hereby, Landlord and Tenant covenant and agree as
follows:

 

AGREEMENT

 

1.                                      Paragraph 1 of the Lease is amended to
read as follows:

 

1.  PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord 2,644 square feet of rentable floor area (the “Premises”) in the
building identified as in Exhibit “A” of this First Amendment and made a part
hereof. The Premises are on the second floor of a building having an address of
825 Berkshire Boulevard, Wyomissing, Pennsylvania 19610 (the “Building”),
located on a parcel of land containing approximately 11 acres (the “Land”). In
connection with its use of the Premises, Tenant shall have the right to use for
its employees twelve undesignated and two designated parking spaces in the
parking area adjacent to the Building and such other undesignated parking spaces
as may be reasonably required for the conduct of its business.

 

All other references to the area of the Premises in the Lease are hereby amended
to mean the square footage figures as stated hereinabove.

 

1

--------------------------------------------------------------------------------



 

3.                                 Effective October 1, 1996, Paragraph 3(a) of
the Lease shall be amended to read as follows:

 

(b)  During the remainder of the second year of the term of this Lease, Tenant
shall pay Landlord annual minimum rent in the amount of Twenty Nine Thousand
Nine Hundred Fifty Six Dollars and Fifty Two Cents ($29,956.52), payable in
twelve (12) equal monthly installments of Two Thousand Four Hundred Ninety Six
Dollars and Thirty Seven Cents ($2,496.37). Such annual minimum rent is
calculated on the basis of $11.33 per square foot of the rentable floor area of
the Premises. Each lease year thereafter during the term of this Lease, the
annual minimum rent shall be increased by three percent (3%) over the prior
year’s annual minimum rent

 

4.                                 Effective October 1, 1996, Paragraph 4(c) of
the Lease shall be amended to read as follows:

 

The portion of Expenses which are applicable to the Premises (the “Premises
Expenses”) shall be determined by multiplying the Expenses by a fraction, the
numerator of which is the rentable floor area of the Premises (presently assumed
to be 2,644 square feet), and the denominator of which is the aggregate number
of rentable floor area in the Building (presently assumed to be 21,100 square
feet), except that Tenant specific Expenses, including janitorial services,
shall be allocated directly to each tenant in the building.

 

5.                                 Effective October 1, 1996, Paragraph 4(d) of
the Lease shall be amended to read as follows:

 

Tenant agrees to pay Landlord as additional rent hereunder all Premises Expenses
incurred during the term of this Lease. Tenant shall pay $3.25 per square foot
of rentable floor area for Premises Expenses. This amount shall equal Eight
Thousand Five Hundred Ninety Three Dollars ($8,593.00) each year payable in
twelve (12) equal monthly installments of Seven Hundred Sixteen Dollars and
Eight Cents ($716.08) each. After the first year of the term of this Lease
Tenant shall pay actual Premises Expenses as defined above in 4(a), 4(b) and
4(c).

 

6.                                 The Tenant shall pay to Landlord, as billed,
an amount of Twenty Five Thousand Four Hundred Sixty Seven Dollars and Fifty One
Cents ($25,467.51) based on the attached costs for additional interior
improvements.

 

2

--------------------------------------------------------------------------------



 

7.                                 Except as hereby amended, the Lease is hereby
ratified and confirmed.

 

8.                                 This First Amendment shall be binding upon,
and shall inure to the benefit of Landlord and Tenant, and their respective
successors and assigns.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
duly executed by their authorized officers the day and year first above written.

 

 

WYOMISSING PROFESSIONAL CENTER III, LIMITED PARTNERSHIP, a Pennsylvania limited
partnership by its General Partner:

 

 

WYOMISSING PROFESSIONAL CENTER III, INC.

 

 

By:

/s/ Stephen J. Najarian

 

 

Vice President

 

 

 

Attest:

Stephen J. Najarian

 

 

Asst. Secretary

 

 

“Landlord”

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

/s/ William J. Bork

 

 

President

 

 

 

 

Attest:

/s/ Robert S. Ippolito

 

 

Secretary

 

 

“Tenant”

 

--------------------------------------------------------------------------------



 

PNG, INC

Expansion Costs

 

JOB NAME

 

PENN NATIONAL FIT UP

14167

 

 

 

 

JOB DESCRIPTION

 

FOX SPACE

 

 

 

 

 

DATE

2/12/97

 

 

 

 

 

 

JOB NUMBER

95

SQ FT

 

 

DESCRIPTION

 

CATEGORY 

 

COMMENTS

 

SUBCONTRACTOR

 

TOTAL COST

 

TAKE OUT WALLS

 

1140

 

 

 

 

 

850.00

 

FINISH CLEANING

 

1146

 

 

 

 

 

250.00

 

INT PARTITIONS

 

7010

 

MOVE DOOR & PARTITIONS BACK AT LOBBY

 

 

 

825.00

 

WINDOWS & GLASS

 

8010

 

2 - GLASS DOORS AT ENTRANCE

 

 

 

2,844.50

 

DOORS

 

8020

 

 

 

 

 

2,239.78

 

DRYWALL

 

9010

 

 

 

 

 

4,281.00

 

PAINTING

 

9020

 

 

 

 

 

3,140.00

 

WALLPAPER

 

9020A

 

 

 

 

 

1,000.00

 

SPEC - FIRE EXT

 

10060

 

 

 

 

 

60.00

 

CARPETING

 

12012

 

 

 

 

 

1,450.00

 

PLUMBING

 

15025

 

 

 

 

 

977.00

 

HVAC

 

15050

 

 

 

 

 

2,450.00

 

SPRINKLER

 

15060

 

 

 

 

 

475.00

 

ELECTRICAL

 

16025

 

 

 

 

 

2,310.00

 

CONST ADMINISTRATION

 

17000

 

 

 

 

 

2,315.23

 

 

 

 

 

 

 

 

 

 

 

TOTAL PROJECT COST

 

 

 

 

 

 

 

25,467.51

 

 

--------------------------------------------------------------------------------

 



 

SECOND AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO COMMERCIAL LEASE AGREEMENT (the “SECOND AMENDMENT”),
made the 30 day of October, 1997, by and between WYOMISSING PROFESSIONAL CENTER
III, LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Landlord”),
having an address at 825 Berkshire Boulevard, Suite 203, Wyomissing, PA 19610,
and PENN NATIONAL GAMING, INC. (the “Tenant”), having an address at 825
Berkshire Boulevard, Wyomissing, Pennsylvania 19610.

 

BACKGROUND

 

On or about April 1, 1995, Tenant and Wyomissing Professional Center III,
Limited Partnership (“Landlord”) entered into a Lease Agreement (the “Lease”)
pertaining to 2,120 square feet of rentable area in the building constructed at
825 Berkshire Boulevard, Wyomissing, Pennsylvania. On or about April 15, 1997
Tenant and Landlord entered into a First Amendment which increased the rentable
square feet to 2,644. This Second Amendment shall increase the rentable and
usable square footage.

 

NOW, THEREFORE, in consideration of the foregoing Background, and each party
intending to be legally bound hereby, Landlord and Tenant covenant and agree as
follows:

 

AGREEMENT

 

1.                                      Paragraph 1 of the Lease is amended to
read as follows:

 

1.  PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord 6,183 square feet of rentable floor area (the “Premises”) in the
building identified as in Exhibit “A” of this Second Amendment and made a part
hereof. The Premises are on the second floor of a building having an address of
825 Berkshire Boulevard, Wyomissing, Pennsylvania 19610 (the “Building”),
located on a parcel of land containing approximately 11 acres (the “Land”). In
connection with its use of the Premises, Tenant shall have the right to use for
its employees twenty five (25) undesignated and two designated parking spaces in
the parking area adjacent to the Building and such other undesignated parking
spaces as may be reasonably required for the conduct of its business.

 

All other references to the area of the Premises in the Lease are hereby amended
to mean the square footage figures as stated hereinabove.

 

1

--------------------------------------------------------------------------------



 

2.                                 Paragraph 2 of the Lease is amended to read
as follows:

 

2.  TERM. (a) The term of the Lease shall be ten (10) years, commencing on
April 1, 1995.

 

All other references to the term of the Lease are hereby amended.

 

3.                                 Effective October 1, 1997, Paragraph 3(a) of
the Lease shall be amended to read as follows:

 

(b) During the remainder of the third year of the term of this Lease, Tenant
shall pay Landlord equal monthly installments of Five Thousand Nine Hundred
Twenty Five Dollars and Thirty Seven Cents ($5,925.37). Such rent is calculated
on the basis of $11.50 per square foot of the rentable floor area of the
Premises, which is calculated at 6,183 rentable square feet. Each lease year
thereafter during the term of this Lease, the annual minimum rent shall be
increased by three percent (3%) over the prior year’s annual minimum rent.

 

4.                                 Effective October 1, 1997, Paragraph 4(c) of
the Lease shall be amended to read as follows:

 

The portion of Expenses which are applicable to the Premises (the “Premises
Expenses”) shall be determined by multiplying the Expenses by a fraction, the
numerator of which is the rentable floor area of the Premises (presently assumed
to be 6,183 rentable square feet), and the denominator of which is the aggregate
number of rentable floor area in the Building (presently assumed to be 21,100
square feet), except that Tenant specific Expenses, including janitorial
services, shall be allocated directly to each tenant in the building.

 

5.                                 Effective October 1, 1997, Paragraph 4(d) of
the Lease shall be amended to read as follows:

 

Tenant agrees to pay Landlord as additional rent hereunder all Premises Expenses
incurred during the term of this Lease. Tenant shall pay $4.00 per square foot
of rentable floor area for Premises Expenses. This amount shall be paid in equal
monthly installments of Two Thousand Sixty One Dollars ($2,061) each. After the
first year of the term of this Lease Tenant shall pay actual Premises Expenses
as defined above in 4(a), 4(b) and 4(c).

 

6.                                 The Tenant shall pay to Landlord, as billed,
an amount of Ninety Thousand Fifty Two Dollars and Thirty Cents ($90,052.30),
based on the attached costs for additional interior improvements.

 

7.                                 Except as hereby amended, the Lease is hereby
ratified and confirmed.

 

2

--------------------------------------------------------------------------------



 

8.                                      This Second Amendment shall be binding
upon, and shall inure to the benefit of Landlord and Tenant, and their
respective successors and assigns.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
duly executed by their authorized officers the day and year first above written.

 

 

WYOMISSING PROFESSIONAL CENTER III, LIMITED PARTNERSHIP, a Pennsylvania limited
partnership by its General Partner:

 

 

 

WYOMISSING PROFESSIONAL CENTER III, INC.

 

 

 

 

By:

/s/ Stephen J. Najarian

 

 

Vice President

 

 

 

 

Attest:

Stephen J. Najarian

 

 

Secretary

 

 

“Landlord”

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

By:

/s/ William J. Bork

 

 

President

 

 

 

 

Attest:

Robert S. Ippolito

 

 

Secretary

 

 

“Tenant”

 

--------------------------------------------------------------------------------



 

THIRD AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO COMMERCIAL LEASE AGREEMENT (the “THIRD AMENDMENT”), made
the 23 day of April, 1998, by and between WYOMISSING PROFESSIONAL CENTER III,
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Landlord”), having
an address at 825 Berkshire Boulevard, Suite 203, Wyomissing, PA 19610, and PENN
NATIONAL GAMING, INC. (the “Tenant”), having an address at 825 Berkshire
Boulevard, Wyomissing, Pennsylvania 19610.

 

BACKGROUND

 

On or about April 1, 1995, Tenant and Wyomissing Professional Center III,
Limited Partnership (“Landlord”) entered into a Lease Agreement (the “Lease”)
pertaining to 2,120 square feet of rentable area in the building constructed at
825 Berkshire Boulevard, Wyomissing, Pennsylvania. On or about April 15, 1997
Tenant and Landlord entered into a First Amendment which increased the rentable
square feet to 2,644. On or about October 30, 1997 Tenant and Landlord entered
into a Second Amendment which increased the rentable square feet to 6,183. This
THIRD Amendment shall decrease the rentable square footage.

 

NOW, THEREFORE, in consideration of the foregoing Background, and each party
intending to be legally bound hereby, Landlord and Tenant covenant and agree as
follows:

 

AGREEMENT

 

1.                                      Paragraph 1 of the Lease is amended to
read as follows:

 

1.  PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord 5,974 square feet of rentable floor area (the “Premises”) in the
building identified as in Exhibit “A” of this THIRD Amendment and made a part
hereof. The Premises are on the second floor of a building having an address of
825 Berkshire Boulevard, Wyomissing, Pennsylvania 19610 (the “Building”),
located on a parcel of land containing approximately 11 acres (the “Land”). In
connection with its use of the Premises, Tenant shall have the right to use for
its employees twenty five (25) undesignated and two designated parking spaces in
the parking area adjacent to the Building and such other undesignated parking
spaces as may be reasonably required for the conduct of its business.

 

All other references to the area of the Premises in the Lease are hereby amended
to mean the square footage figures as stated hereinabove.

 

--------------------------------------------------------------------------------



 

2.                                      Effective February 1, 1998, Paragraph
3(a) of the Lease shall be amended to read as follows:

 

(b) During the remainder of the third year of the term of this Lease, Tenant
shall pay Landlord equal monthly installments of Five Thousand Seven Hundred
Twenty Five Dollars and Eight Cents ($5,725.08). Such rent is calculated on the
basis of $11.50 per square foot of the rentable floor area of the Premises,
which is calculated at 5,974 rentable square feet. Each lease year thereafter
during the term of this Lease, the annual minimum rent shall be increased by
three percent (3%) over the prior year’s annual minimum rent.

 

3.                                      Effective February 1, 1998, Paragraph
4(c) of the Lease shall be amended to read as follows:

 

The portion of Expenses which are applicable to the Premises (the “Premises
Expenses”) shall be determined by multiplying the Expenses by a fraction, the
numerator of which is the rentable floor area of the Premises (presently assumed
to be 5,974 rentable square feet), and the denominator of which is the aggregate
number of rentable floor area in the Building (presently assumed to be 21,100
square feet), except that Tenant specific Expenses, including janitorial
services, shall be allocated directly to each tenant in the building.

 

4.                                      Effective February 1, 1998, Paragraph
4(d) of the Lease shall be amended to read as follows:

 

Tenant agrees to pay Landlord as additional rent hereunder all Premises Expenses
incurred during the term of this Lease. Tenant shall pay $4.00 per square foot
of rentable floor area for Premises Expenses. This amount shall be paid in equal
monthly installments of One Thousand Nine Hundred Ninety One Dollars and Thirty
Three Cents ($1,991.33) each. After the first year of the term of this Lease
Tenant shall pay actual Premises Expenses as defined above in 4(a), 4(b) and
4(c).

 

5.                                      Except as hereby amended, the Lease is
hereby ratified and confirmed.

 

6.                                      This THIRD Amendment shall be binding
upon, and shall inure to the benefit of Landlord and Tenant, and their
respective successors and assigns.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this THIRD Amendment to be
duly executed by their authorized officers the day and year first above written.

 

 

WYOMISSING PROFESSIONAL CENTER III, LIMITED PARTNERSHIP, a Pennsylvania limited
partnership by its General Partner:

 

 

 

WYOMISSING PROFESSIONAL CENTER III, INC.

 

 

By:

/s/ Stephen J. Najarian

 

 

Vice President

 

 

 

 

Attest:

 

 

 

Secretary

 

 

 

 

 

“Landlord”

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

By:

/s/ William J. Bork

 

 

President

 

 

 

 

Attest:

/s/ Robert S. Ippolito

 

 

Secretary

 

 

 

 

 

“Tenant”

 

--------------------------------------------------------------------------------



 

LEASE AMENDMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 16th day of November, 1999,
between Penn National Gaming, hereinafter, called “Tenant”, having its principal
place of business at 825 Berkshire Blvd., Suite 200 and Wyomissing Professional
Center III, LIMITED PARTNERSHIP hereinafter called “Landlord”, having its
principal place of business at 825 Berkshire Blvd. Suite 203 Wyomissing,
Pennsylvania 19610.

 

WITNESETH:

 

The Tenant and the Landlord have executed a Lease Agreement which includes
Exhibits “A”, “B”, and “C”, relating to the Leased Premises located at 825
Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in
consideration of the mutual covenants set forth herein, the Landlord, and Tenant
agree as follows:

 

1.              Incorporation. The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment. This Amendment is an amendment to and shall be deemed
an integral part of the Lease except to the extent to which the provisions of
this Amendment modify the provisions of the Lease. The provisions of the Lease
shall remain in full force and effect.

 

3.              Defined Terms. All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Leased Premises. Leased premises is changed from 5,974 square
feet rentable and 5,334 square feet of usable floor area to 6,674 square feet of
rentable and 5,959 square feet of usable floor area.

 

5.              Fixed Annual Minimum Rent: As per attached Exhibit A.

 

6.              Effective Date. The effective date for Tenant’s increased space
and rental payments shall be September 16, 1999.

 

7.              Term of Lease. Term of Lease is unchanged; ten (10) years
starting April 1, 1995 and ending March 31, 2005.

 

8.              Binding effect. This Amendment shall be binding upon, and shall
inure to the benefit of, Landlord and Tenant, and their respective successors
and assigns.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this 16th
day of November, 1999.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

LANDLORD:

 

 

 

WYOMISSING PROFESSIONAL CENTER III, LIMITED PARTNERSHIP, by its General Partner,
Wyomissing Professional Center III, Inc.

 

 

By:

/s/ Stephen J. Najarian

 

 

Name: Stephen J. Najarian

 

 

Title: President

 

 

 

Date:

 

 

 

TENANT:

ATTEST:

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------



 

FIFTH LEASE AMENDMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 21 day of August, 2000, between
Penn National Gaming, hereinafter, called “Tenant”, having its principal place
of business at 825 Berkshire Blvd., Suite 200 and Wyomissing Professional Center
III LIMITED PARTNERSHIP hereinafter called “Landlord”, having its principal
place of business at 825 Berkshire Blvd. Suite 203 Wyomissing, Pennsylvania
19610.

 

WITNESETH:

 

The Tenant and the Landlord have executed a Lease Agreement which includes
Exhibits “A”, “B”, and “C”, relating to the Leased Premises located at 825
Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.              Incorporation. The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment. This Amendment is an amendment to and shall be deemed
an integral part of the Lease except to the extent to which the provisions of
this Amendment modify the provisions of the Lease. The provisions of the Lease
shall remain in full force and effect.

 

3.              Defined Terms. All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Leased Premises. Leased premises is changed from 6,674 square
feet rentable and 5,959 square feet of usable floor area to 8,245 square feet of
rentable and 7,362 square feet of usable floor area.

 

5.              Fixed Annual Minimum Rent: As per attached Exhibit A.

 

6.              Effective Date. The effective date for Tenant’s increased space
and rental payments shall be June 15, 2000.

 

7.              Term of Lease. Term of Lease is unchanged; ten (10) years
starting April 1, 1995 and ending March 31, 2005.

 

8.              Binding effect. This Amendment shall be binding upon, and shall
inure to the benefit of, Landlord and Tenant, and their respective successors
and assigns.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this 21 day
of August, 2000.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE,
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

LANDLORD:

 

 

 

WYOMISSING PROFESSIONAL CENTER III LIMITED PARTNERSHIP, by its General Partner,
Wyomissing Professional Center III Inc.

 

 

By:

/s/ Stephen J. Najarian

 

 

Name: Stephen J. Najarian

 

 

Title: President

 

 

 

 

Date:

8/21/00

 

 

TENANT:

ATTEST:

 

 

By:

/s/ Robert S. Ippolito

 

By:

/s/ Susan M. Montgomery

Name:

Robert S. Ippolito

 

Name:

Susan M. Montgomery

Title:

Sec/Treas

 

Title:

Office Manager

Date:

8/21/00

 

Date:

8-21-00

 

--------------------------------------------------------------------------------



 

PENN NATIONAL GAMING
Exhibit A, Rent analysis

 

Period Effective Date

 

SF

 

Rate/SF

 

Mo. Rent

 

Annual Rent

 

Amt. Owed
during period

 

April 1, 1995

 

2,120

 

$

11.00

 

$

1,943.33

 

$

23,320.00

 

$

23,320.00

 

April 1, 1996

 

2,120

 

$

11.33

 

$

2,001.63

 

$

24,019.60

 

$

12,042.70

 

October 1, 1996

 

2,644

 

$

11.33

 

$

2,496.38

 

$

29,956.52

 

$

14,937.22

 

April 1, 1997

 

2,644

 

$

11.67

 

$

2,571.27

 

$

30,855.22

 

$

15,469.88

 

October 1, 1997

 

6,183

 

$

11.50

 

$

5,925.38

 

$

71,104.50

 

$

23,961.24

 

February 1, 1998

 

5,974

 

$

11.50

 

$

5,725.08

 

$

68,701.00

 

$

11,105.09

 

April 1, 1998

 

5,974

 

$

11.85

 

$

5,896.84

 

$

70,762.03

 

$

70,762.03

 

April 1, 1999

 

5,974

 

$

12.20

 

$

6,073.74

 

$

72,884.89

 

$

33,547.02

 

September 16, 1999

 

6,674

 

$

12.20

 

$

6,785.43

 

$

81,425.14

 

$

44,170.35

 

April 1, 2000

 

6,674

 

$

12.57

 

$

6,988.99

 

$

83,867.89

 

$

17,233.13

 

June 15, 2000

 

8,245

 

$

12.57

 

$

8,634.14

 

$

103,609.64

 

$

82,319.99

 

April 1, 2001

 

8,245

 

$

12.94

 

$

8,893.16

 

$

106,717.93

 

$

106,717.93

 

April 1, 2002

 

8,245

 

$

13.33

 

$

9,159.96

 

$

109,919.47

 

$

109,919.47

 

April 1, 2003

 

8,245

 

$

13.73

 

$

9,434.75

 

$

113,217.05

 

$

113,217.05

 

April 1, 2004

 

8,245

 

$

14.14

 

$

9,717.80

 

$

116,613.57

 

$

116,613.57

 

 

ANNUAL AMOUNTS

 

Lease year 1, 4/95-3/96

 

$

23,320.00

 

Calendar Yr 1995

 

$

17,490.00

 

Lease year 2, 4/96-3/97

 

$

26,979.93

 

Calendar Yr 1996

 

$

25,328.93

 

Lease year 3, 4/97-3/98

 

$

50,536.21

 

Calendar Yr 1997

 

$

40,692.86

 

Lease year 4, 4/98-3/99

 

$

70,762.03

 

Calendar Yr 1998

 

$

70,447.06

 

Lease year 5, 4/99-3/00

 

$

77,717.37

 

Calendar Yr 1999

 

$

74,845.08

 

Lease year 6, 4/00-3/01

 

$

99,553.12

 

Calendar Yr 2000

 

$

93,950.65

 

Lease Year 7, 4/01-3/02

 

$

106,717.93

 

Calendar Yr 2001

 

$

105,940.86

 

Lease Year 8, 4/02-3/03

 

$

109,919.47

 

Calendar Yr 2002

 

$

109,119.09

 

Lease Year 9, 4/03-3/04

 

$

113,217.05

 

Calendar Yr 2003

 

$

112,392.66

 

Lease Year 10, 4/04-3/05

 

$

116,613.57

 

Calendar Yr 2004

 

$

115,764.44

 

 

 

 

 

Calendar Yr 2005

 

$

29,153.39

 

 

--------------------------------------------------------------------------------



 

AMENDMENT AND RESTATED LEASE AGREEMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 5th day of April, 2005, between
Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter called
“Tenant”, having its principal place of business at 825 Berkshire Blvd.,
Suite 200 and Wyomissing Professional Center III, Limited Partnership, a
Pennsylvania limited partnership, hereinafter called “Landlord”, having its
principal place of business at 825 Berkshire Blvd. Suite 203 Wyomissing,
Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement which includes
Exhibits “A” and “B”, and Lease Amendments, relating to Leased Premises located
at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.              Incorporation.  The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment.  This Amendment is an amendment to and shall be
deemed an integral part of the Lease except to the extent to which the
provisions of this Amendment modify the provisions of the Lease. The provisions
of the Lease shall remain in full force and effect.

 

3.              Defined Terms.  All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Leased Premises.  The amended Leased Premises shall be restated
to be 10,145 square feet of rentable and 9,058 square feet of usable floor area.

 

5.              Fixed Annual Minimum Rent:  The Annual Minimum Rent for the
Extension Period, as defined in Section 7 below, shall be as shown on attached
Schedule “A6-1”.

 

6.              Effective Date.  The effective date for Tenant’s increased space
and rental payments shall be April 1, 2005.

 

7.              Term of Lease.  The Lease shall be extended for an additional
period of seven (7) years beginning on April 1, 2005 and ending on March 31,
2012 (the “Extension Period”).

 

8.              Construction of Improvements and Reimbursement of Costs
Incurred.  Tenant shall contract with Landlord’s contractor for the construction
of improvements to the Leased Premises. All such work shall be bid and performed
by Landlord’s contractor on an open book basis and billed at the rate of the
subcontractor’s or supplier’s cost plus a total of 15% for construction
management fee, overhead, and builder’s profit

 

--------------------------------------------------------------------------------



 

and be subject to the approval of a budget prior to the commencement of any
work. In the first draw request submitted for the improvements, Tenant shall
reimburse Landlord the amount of $123,563.69 for third-party architectural,
engineering and related costs previously incurred in designing alternate space
in a to-be-built adjacent attached building previously considered by Tenant.

 

9.              Binding effect.  This Amendment shall be binding upon, and shall
inure to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this 5th
day of April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

LANDLORD:

 

 

 

Wyomissing Professional Center III, Limited Partnership, a Pennsylvania limited
partnership, by its General Partner, Wyomissing Professional Center II, Inc.

 

 

By:

/s/ Stephen J. Najarian

 

Stephen J. Najarian, President

 

 

TENANT:

 

 

 

Penn National Gaming, Inc., a Pennsylvania corporation

WITNESS:

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

Title:

VP/Sec/Treas

 

--------------------------------------------------------------------------------



 

SCHEDULE “A6-1”

 

ANNUAL MINIMUM RENT — EXTENSION PERIOD

 

Square Feet (SF):

 

10,145

 

Minimum Rent per SF Yr 1:

 

$

13.50

 

Annual Escalation:

 

3.0

%

 

Period

 

Lease
Year

 

Rentable
SF

 

Minimum
Rent per SF

 

Monthly
Min Rent

 

Annual Rent
(the “Annual
Minimum Rent”)

 

4/1/05-3/31/06

 

11

 

10,145

 

$

13.50

 

$

11,413.13

 

$

136,957.50

 

4/1/06-3/31/07

 

12

 

10,145

 

$

13.91

 

$

11,755.52

 

$

141,066.23

 

4/1/07-3/31/08

 

13

 

10,145

 

$

14.32

 

$

12,108.18

 

$

145,298.21

 

4/1/08-3/31/09

 

14

 

10,145

 

$

14.75

 

$

12,471.43

 

$

149,657.16

 

4/1/09-3/31/10

 

15

 

10,145

 

$

15.19

 

$

12,845.57

 

$

154,146.87

 

4/1/10-3/31/11

 

16

 

10,145

 

$

15.65

 

$

13,230.94

 

$

158,771.28

 

4/1/11-3/31/12

 

17

 

10,145

 

$

16.12

 

$

13,627.87

 

$

163,534.42

 

 

--------------------------------------------------------------------------------



 

PRIOR INCURRED COSTS

825/835 DESIGN OF ADJACENT/ATTACHED BUILDING

 

Date

 

Vendor

 

Inv No.

 

Amount

 

06/13/2003

 

Schlouch

 

22361

 

2,073.74

 

06/06/2003

 

Architectual Concepts

 

3051

 

1,903.00

 

07/03/2003

 

Architectual Concepts

 

3190

 

1,140.00

 

07/08/2003

 

Architectual Concepts

 

3235

 

1,330.00

 

08/12/2003

 

Berks Cty. Clean Water

 

081203

 

250.00

 

08/12/2003

 

Berks Cty. Conservation

 

081203

 

450.00

 

08/12/2003

 

Architectual Concepts

 

3297

 

19,156.00

 

08/18/2003

 

Architectual Concepts

 

3353

 

450.00

 

09/04/2003

 

Schlouch

 

22471

 

3,390.55

 

09/09/2003

 

Architectual Concepts

 

3416

 

6,324.40

 

09/09/2003

 

Architectual Concepts

 

3420

 

495.00

 

10/15/2003

 

Berks Cty. Conservancy

 

3920-101403

 

135.00

 

10/20/2003

 

Architectual Concepts

 

3521

 

2,955.00

 

10/20/2003

 

Architectual Concepts

 

3520

 

31.00

 

10/23/2003

 

Stevens & Lee

 

02097-00123-001

 

186.00

 

10/23/2003

 

Stevens & Lee

 

02097-00093-007

 

108.00

 

11/24/2003

 

Stevens & Lee

 

02097-00123-002

 

604.36

 

11/10/2003

 

Architectual Concepts

 

3584

 

2,400.00

 

11/10/2003

 

Architectual Concepts

 

3581

 

1,125.00

 

11/10/2003

 

Architectual Concepts

 

3581-1

 

2,823.51

 

12/22/2003

 

Schlouch

 

31626290001

 

624.00

 

12/16/2003

 

Stevens & Lee

 

02097-00123-003

 

890.00

 

11/24/2003

 

Schlouch

 

22626

 

3,879.31

 

01/19/2004

 

Architectual Concepts

 

3736

 

900.00

 

12/24/2003

 

Architectual Concepts

 

3681

 

1,440.00

 

12/31/2003

 

Stevens & Lee

 

02097-00123-004

 

95.50

 

01/20/2004

 

Schlouch

 

22747

 

3,182.78

 

02/04/2004

 

Architectual Concepts

 

3810

 

810.00

 

02/04/2004

 

Architectual Concepts

 

3806

 

1,206.10

 

03/09/2004

 

Architectual Concepts

 

3912

 

733.01

 

03/09/2004

 

Architectual Concepts

 

3913

 

2,295.00

 

03/09/2004

 

Architectual Concepts

 

3917

 

735.00

 

04/06/2004

 

Architectual Concepts

 

3996

 

810.00

 

03/31/2004

 

Schlouch

 

22874

 

1,772.91

 

06/11/2004

 

Architectual Concepts

 

4188

 

22,425.00

 

06/03/2004

 

Schlouch

 

22959

 

1,045.00

 

07/20/2004

 

Architectual Concepts

 

4222

 

5,980.00

 

07/20/2004

 

Architectual Concepts

 

4236

 

2,330.00

 

07/22/2004

 

Architectual Concepts

 

4226

 

895.00

 

08/18/2004

 

Architectual Concepts

 

4313

 

3,510.84

 

08/18/2004

 

Architectual Concepts

 

4314

 

2,080.00

 

08/25/2004

 

Ira G Steffy

 

33841

 

5,850.00

 

08/31/2004

 

Jaime Rahn

 

80604

 

70.13

 

09/01/2004

 

Schlouch

 

23100

 

6,878.55

 

10/08/2004

 

Dennis Scouler & Assoc.

 

100804

 

190.00

 

09/30/2004

 

Architectual Concepts

 

4358

 

4,110.00

 

09/30/2004

 

Architectual Concepts

 

4372

 

1,495.00

 

 

 

 

 

 

 

$

123,563.69

 

 

--------------------------------------------------------------------------------



 

825 Berkshire Blvd.
Penn National Gaming

2005 CAM Monthly

 

Unit 200

 

 

 

Effective Rentable Square Footage

 

10,145

 

Building Square Footage

 

20,527

 

Percentage of Building Square Footage

 

49.42

%

Effective In - Suite Janitorial Square Footage

 

9,058

 

 

 

 

Total Building

 

Costs

 

Tenant Share

 

Tenant Expenses

 

Expense

 

Expenses

 

per SF

 

Of Expenses

 

Monthly

 

Fixed Expenses

 

 

 

 

 

 

 

 

 

Insurance

 

$

4,798.00

 

$

0.23

 

$

2,371.30

 

197.61

 

Property Tax

 

41,396.00

 

2.02

 

20,459.03

 

1,704.92

 

Mercantile Tax

 

550.00

 

0.03

 

271.82

 

22.65

 

Subtotal - Fixed Expenses

 

$

46,744.00

 

$

2.28

 

$

23,102.15

 

$

1,925.18

 

Variable Expenses

 

 

 

 

 

 

 

 

 

 

Reimbursable Property Mgmt Fees

 

$

5,132.00

 

$

0.25

 

$

2,536.37

 

211.36

 

Electric & Gas

 

17,070.00

 

0.83

 

8,436.46

 

703.04

 

Service Contract - HVAC

 

3,900.00

 

0.19

 

1,927.49

 

160.62

 

Additional Service - HVAC

 

2,000.00

 

0.10

 

988.45

 

82.37

 

Service Contract - Elevator

 

3,216.00

 

0.16

 

1,589.43

 

132.45

 

Service Contract - Sprinklers

 

500.00

 

0.02

 

247.11

 

20.59

 

Common Area - Janitorial Service

 

2,376.00

 

0.12

 

1,174.28

 

97.86

 

Common Area - Janitorial Supplies

 

1,200.00

 

0.06

 

593.07

 

49.42

 

Service Contract - Lawncare & Landscaping

 

8,910.00

 

0.43

 

4,403.56

 

366.96

 

Service Contract - Interior Plant Maintenance

 

1,140.00

 

0.06

 

563.42

 

46.95

 

Snow Removal

 

4,394.00

 

0.21

 

2,171.63

 

180.97

 

Operating Repairs & Maintenance

 

10,934.00

 

0.53

 

5,403.88

 

450.32

 

Service Contract - Pest Control

 

520.00

 

0.03

 

257.00

 

21.42

 

Window Cleaning

 

1,920.00

 

0.09

 

948.92

 

79.08

 

Association Assessments

 

—

 

—

 

—

 

—

 

Trash Removal

 

2,580.00

 

0.13

 

1,275.11

 

106.26

 

Security Expense

 

1,075.00

 

0.05

 

531.29

 

44.27

 

Service Contract -Alarm

 

600.00

 

0.03

 

296.54

 

24.71

 

Reimbursable Signage

 

200.00

 

0.01

 

98.85

 

8.24

 

Water & Sewer

 

1,500.00

 

0.07

 

741.34

 

61.78

 

Subtotal - Variable Expenses

 

$

69,167.00

 

$

3.37

 

$

34,184.21

 

$

2,848.68

 

Total Reimbursable Operating Expenses

 

$

115,911.00

 

$

5.65

 

$

57,286.36

 

$

4,773.86

 

 

 

 

 

 

 

 

 

In Suite Janitorial Service and Supplies

 

1.35

 

12,228.30

 

1,019.03

 

 

--------------------------------------------------------------------------------



 

AMENDMENT AND RESTATED LEASE AGREEMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 20 day of November, 2007,
between Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter
called “Tenant”, having its principal place of business at 825 Berkshire
Boulevard, Suite 200, Wyomissing, PA 19610 and Wyomissing Professional Center
III, Limited Partnership, a Pennsylvania limited partnership, hereinafter called
“Landlord”, having its principal place of business at 875 Berkshire Boulevard,
Suite 102, Wyomissing, Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement dated March 31,
1995, which includes Exhibits “A” and “B”, and an Amendment and Restated Lease
Agreement dated April 5, 2005 (collectively, the “Lease”), relating to Leased
Premises located at 825 Berkshire Boulevard, Suite 200, Wyomissing, Pennsylvania
19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.         Incorporation. The recitals set forth above are incorporated herein
by reference.

 

2.         Amendment. This Amendment is an amendment to and shall be deemed an
integral part of the Lease. Except to the extent to which the provisions of this
Amendment modify the provisions of the Lease, the provisions of the Lease shall
remain in full force and effect.

 

3.         Defined Terms. All capitalized terms used in this Amendment without
definition which are defined in the Lease shall have the meanings set forth in
the Lease.

 

4.         Leased Premises. Beginning on the Effective Date as defined in
Section 6. below, the Leased Premises shall be increased from 10,145 square feet
of rentable and 9,058 square feet of usable floor area to 20,527 square feet of
rentable and 18,328 square feet of usable floor area by the addition of 10,382
square feet of rentable and 9,270 square feet of usable floor area located on
the first floor of the Building (the “First Floor Area”) as described on
Exhibit “Al” attached hereto.

 

5.         Fixed Annual Minimum Rent: Beginning on the Effective Date as defined
in Section 6. below, the Annual Minimum Rent for the Leased Premises, as defined
in Section 4 above, shall be as shown on attached Schedule “A5-1”.

 

6.         Effective Date. The effective date for Tenant’s increased space and
rental payments shall be May 1, 2007 (the “Effective Date”).

 

7.         Term of Lease. The Term of the Lease shall include the increased
Leased Premises under the terms of the Amended and Restated Lease Agreement
dated April 5, 2005 that provide for a lease term ended March 31, 2012.

 

1

--------------------------------------------------------------------------------



 

8.         Construction of Improvements. Tenant shall contract with Landlord’s
contractor for the demolition of existing improvements and construction of
improvements to the First Floor Area per Tenant’s approved plans and
specifications. All such work shall be bid and performed by Landlord’s
contractor on an open book basis and billed at the rate of the subcontractor’s
or supplier’s cost plus a total of 15% for construction management fee,
overhead, and builder’s profit and be subject to the approval of a budget prior
to the commencement of any work. The terms shall be included in an AIA101
construction agreement between the parties.

 

9.         Binding Effect. This Amendment shall be binding upon, and shall inure
to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this
20th day of November 2007.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

LANDLORD:

 

 

 

 

 

Wyomissing Professional Center III, Limited Partnership, a Pennsylvania limited
partnership, by its General Partner, Wyomissing Professional Center III, Inc.

 

 

 

 

 

By:

/s/ Peter W. Carlino

 

 

 

Peter W. Carlino, Vice President

 

 

 

 

 

TENANT:

 

 

Penn National Gaming, Inc., a Pennsylvania corporation

WITNESS:

 

 

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

Title:

VP/Sec/Treas

 

3

--------------------------------------------------------------------------------



 

SCHEDULE “A5-1”

 

ANNUAL MINIMUM RENT

 

Rentable Square Feet (RSF), 1st Floor

 

10,145

 

Rentable Square Feet (RSF), 2nd Floor

 

10,382

 

Total Rentable Square Feet (RSF)

 

20,527

 

Minimum Rent per RSF (at 5/01/07)

 

$

14.32

 

Annual Escalation

 

3.0

%

 

Period

 

Lease
Year

 

RSF

 

Minimum Rent
per RSF (b)

 

Monthly
Min.Rent (a)

 

“Annual
Minimum Rent”

 

5/1/07 to 3/31/08

 

13

 (a)

20,527

 

$

14.32

 

$

24,495.55

 

$

245,238.33

 

4/1/08 to 3/31/09

 

14

 

20,527

 

$

14.75

 

$

25,230.42

 

$

302,765.04

 

4/1/09 to 3/31/10

 

15

 

20,527

 

$

15.19

 

$

25,987.33

 

$

311,847.99

 

4/1/10 to 3/31/11

 

16

 

20,527

 

$

15.65

 

$

26,766.95

 

$

321,203.43

 

4/1/11 to 3/31/12

 

17

 

20,527

 

$

16.12

 

$

27,569.96

 

$

330,839.53

 

 

--------------------------------------------------------------------------------

(a)                   The Lease provides that no rent or operating expense
reimbursement is due on the increased space of 10,382 square feet for the months
of May and June 2007. The monthly minimum rent for May and June 2007,
respectively, is $12,389.19.

(b)                   Shown at two decimal places. Actual rent calculated at
extended decimal places

 

4

--------------------------------------------------------------------------------



 

THIRD AMENDMENT AND RESTATED LEASE AGREEMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 25th day of May, 2012, between
Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter called
“Tenant”, having its principal place of business at 825 Berkshire Boulevard,
Wyomissing, PA 19610 and Wyomissing Professional Center III, Limited Partnership
(825), a Pennsylvania limited partnership, hereinafter called “Landlord”, having
its principal place of business at 875 Berkshire Boulevard, Suite 102,
Wyomissing, Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement (the original Lease)
dated March 31, 1995, which includes Exhibits “A” and “B”, an Amendment and
Restated Lease Agreement (the First Amendment) dated April 5, 2005, and an
Amendment and Restated Lease Agreement (the Second Amendment) dated November 20,
2007 (collectively, the “Lease”), relating to Leased Premises located at 825
Berkshire Boulevard, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.              Incorporation. The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment. This Amendment is an amendment to and shall be deemed
an integral part of the Lease. Except to the extent to which the provisions of
this Amendment modify the provisions of the Lease, the provisions of the Lease
shall remain in full force and effect.

 

3.              Defined Terms. All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Fixed Annual Minimum Rent. The Annual Minimum Rent for the
Second Extension Period, as defined in Section 5. below, shall be as shown on
the table below.

 

Space (RSF):

 

20,527

Minimum Rent/RSF:

 

$

16.00

Annual Escalation:

 

2.5%

 

1

--------------------------------------------------------------------------------



 

Second
Extension

 

 

 

ANNUAL
MINIMUM
RENT

 

Period

 

RSF

 

per
RSF

 

Annual

 

Monthly

 

6/1/12 - 5/31/13

 

20,527

 

$

16.00

 

$

328,432.00

 

$

27,369.33

 

6/1/13 - 5/31/14

 

20,527

 

$

16.40

 

$

336,642.80

 

$

28,053.57

 

6/1/14 - 5/31/15

 

20,527

 

$

16.81

 

$

345,058.87

 

$

28,754.91

 

6/1/15 - 5/31/16

 

20,527

 

$

17.23

 

$

353,680.21

 

$

29,473.35

 

6/1/16 - 5/31/17

 

20,527

 

$

17.66

 

$

362,506.82

 

$

30,208.90

 

6/1/17 - 5/31/18

 

20,527

 

$

18.10

 

$

371,538.70

 

$

30,961.56

 

 

 

 

 

 

 

 

 

 

 

6/1/18 - 5/31/19

 

20,527

 

$

18.55

 

$

380,775.85

 

$

31,731.32

 

 

5.         Term of Lease. The Term of the Lease shall be extended for an
additional period of seven (7) years beginning on June 1, 2012 and ending on
May 31, 2019 (the “Second Extension Period”).

 

6.         Binding Effect. This Amendment shall be binding upon, and shall inure
to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this
25th day of May, 2012.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

LANDLORD:

 

Wyomissing Professional Center III, Limited Partnership, a Pennsylvania limited
partnership, by its General Partner, Wyomissing Professional Center III, Inc.

 

 

 

By:

/s/ Peter W. Carlino

 

 

Peter W. Carlino, President

 

 

 

TENANT:

 

Penn National Gaming, Inc., a Pennsylvania corporation

WITNESS:

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

Title:

VP/Sec/Treas

 

2

--------------------------------------------------------------------------------

 

